
	

116 SRES 10 ATS: Honoring the life of Richard Arvin Overton.
U.S. Senate
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 10
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2019
			Mr. Cornyn (for himself, Mr. Cruz, and Mr. Peters) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		January 17, 2019Committee discharged; considered and agreed toRESOLUTION
		Honoring the life of Richard Arvin Overton.
	
	
 Whereas, on May 11, 1906, Richard Arvin Overton was born to Gentry Overton, Sr., and Elizabeth Lizzie Overton in Bastrop County, Texas; Whereas, in 1940, Richard Arvin Overton enlisted in the Army and began his military service at Fort Sam Houston in San Antonio, Texas;
 Whereas, from 1942 to 1945, Richard Arvin Overton bravely served in the Pacific theater, including in Guam, Palau, and Iwo Jima, with the 1887th Engineer Aviation Battalion, an all African-American unit, until the conclusion of World War II;
 Whereas Richard Arvin Overton attained the rank of corporal in the Army; Whereas Richard Arvin Overton earned the Combat Infantry Badge, the Meritorious Unit Commendation, the Army Good Conduct Medal, the American Defense Service Medal, the American Campaign Medal, the Asiatic-Pacific Campaign Medal, the World War II Victory Medal, and the Expert Rifle Marksmanship Badge;
 Whereas Richard Arvin Overton returned to Austin, Texas, after the end of World War II and resided there until his death;
 Whereas, on November 11, 2013, Richard Arvin Overton was honored by former President Barack Obama at Arlington National Cemetery for his courage and commitment to service in combat zones such as Pearl Harbor, the Marshall Islands, Guam, Palau, and Iwo Jima;
 Whereas, on January 3, 2015, Richard Arvin Overton represented The Greatest Generation at the 2015 United States Army All-American Bowl in San Antonio, Texas;
 Whereas, on May 3, 2016, Richard Arvin Overton became the oldest surviving veteran of the Armed Forces after the death of Frank Levingston, a fellow World War II veteran;
 Whereas, on May 11, 2016, Richard Arvin Overton attained 110 years of age and became a supercentenarian;
 Whereas, in Austin, Texas, May 11th of each year is designated as Richard Overton Day in honor of Richard Arvin Overton’s birthday; Whereas, in 2017, the city of Austin, Texas, officially renamed the street on which Richard Arvin Overton resided to Richard Overton Avenue;
 Whereas Richard Arvin Overton died on December 27, 2018; Whereas Richard Arvin Overton will be laid to rest with full military honors at the Texas State Cemetery in Austin, Texas; and
 Whereas Richard Arvin Overton is a United States hero who exemplified strength, sacrifice, and service to the country: Now, therefore, be it
		
	
 That the Senate— (1)extends its heartfelt sympathy to the family of Richard Arvin Overton on the occasion of his death;
 (2)honors the life of Richard Arvin Overton and his service to the United States; (3)honors and, on behalf of the United States, expresses deep appreciation for the outstanding and important service of Richard Arvin Overton to the United States; and
 (4)respectfully requests that the Secretary of the Senate communicate this resolution to the House of Representatives and transmit an enrolled copy of this resolution to the family of Richard Arvin Overton.
			
